Order filed February 28, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00992-CV
                                      ____________

       JAMES RAMEY, SEAN RAMEY AND ALL OCCUPANTS, Appellant

                                              V.

                            BANK OF NEW YORK, Appellee



                    On Appeal from the County Civil Court at Law No. 1
                                  Harris County, Texas
                              Trial Court Cause No. 860916


                                           ORDER
       According to information provided to this court, the order appellant seeks to appeal
is not a final, appealable order. The clerk’s record has not been filed in this appeal. The
County Clerk has informed this court that appellant did not pay for preparation of the
clerk’s record. In response to notices from this court, appellant informed this court that he
filed an affidavit of indigence in the trial court. We have not been advised whether a
contest to the affidavit was filed, and if so, the ruling on the contest.
       To determine our jurisdiction over this appeal, and if jurisdiction exists, whether
appellant is entitled to proceed without the advance payment of costs, we issue the
following order for a partial clerk’s record.

       We order the Harris County Clerk to file a partial clerk’s record with the clerk of
this court on or before March 28, 2012. In order that this court may ascertain its
jurisdiction over the appeal, the partial clerk’s record shall contain (1) the judgment
being appealed; (2) any motion for new trial, other post-judgment motion, or request for
findings of fact and conclusions of law; and (3) the notice of appeal. In addition, the
partial clerk’s record shall contain: (4) appellant’s affidavit of indigence; (5) the contest
to the affidavit of indigence, if any; (6) the trial court’s order ruling on any contest; (7) any
other documents pertaining to the claim of indigence and the contests thereto.



                                            PER CURIAM




                                                2